The natural parents petition for the relinquishment of their parental rights. The child is eight years of age and has been living with her maternal grandmother who seeks the adoption. Grandmother is 58 years of age, recently a widow, and currently a recipient of social security benefits. The natural parents, on the other hand, are able-bodied and in their early forties, although they have been divorced since February 27, 1986. The father has been gainfully employed for many years as a technician with the government’s television station and earns an annual salary of $10,000.00. He is required to make certain child support payments under the decree of divorce. The natural parents have other grown children; however, the minor is their only remaining dependent.
We have no reason to doubt grandmother’s devotion towards her grandchild and her fitness to take care of her. The child may continue to live with the her grandmother as long as the parents agree. However, we are unable to conclude in the circumstances that the child’s best interests would be served by granting the petition and thereby terminating the child’s right to look to her able-bodied parents for support. Her pending dependency is for many years yet to come.
The petition is thefefore denied.
It is so Ordered.